

115 HRES 858 IH: Condemning Stephen Miller for his trafficking in bigotry, hatred, and divisive political rhetoric and policies that are inconsistent with the trust and confidence placed in him as a Senior Advisor to the President and expressing the sense of the House of Representatives that he should immediately resign from office.
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 858IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. Castro of Texas (for himself, Ms. Judy Chu of California, Ms. Bass, Ms. Wasserman Schultz, Mr. Schneider, and Mr. Beyer) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning Stephen Miller for his trafficking in bigotry, hatred, and divisive political rhetoric and policies that are inconsistent with the trust and confidence placed in him as a Senior Advisor to the President and expressing the sense of the House of Representatives that he should immediately resign from office.Whereas Public Law 115–58, a joint resolution signed into law on September 14, 2017, rejects white nationalism, white supremacists, the Ku Klux Klan, neo-Nazis, and other hate groups;Whereas, on January 15, 2019, the House of Representatives passed a resolution reject[ing] White nationalism and White supremacy as hateful expressions of intolerance that are contradictory to the values that define the people of the United States;Whereas White supremacy and White nationalism are contrary to the ideals of the United States of America, which has long embraced inclusive patriotism and welcomed immigrants from across the globe, enriching our Nation;Whereas Stephen Miller has long cultivated relationships and correspondence with those who follow White nationalist ideologies;Whereas recently published emails of Stephen Miller primarily concern the subjects of race and immigration, exclusively focus on offenses committed by non-Whites, and promote policies to severely limit or end non-White immigration to the United States;Whereas, in his emails, Stephen Miller directly and repeatedly suggested story ideas to the website Breitbart, pushing Breitbart’s news coverage to reference White supremacist, racist, and eugenic ideologies;Whereas a former Breibart editor has acknowledged Stephen Miller’s suggestions were used to spin a narrative where immigrants of color were not only dangerous, violent individuals but also posed an existential threat to America;Whereas eugenics is a set of racist beliefs—embraced by Adolf Hitler—that the human population can be improved by promoting genetic groups deemed to be superior and eliminating or excluding genetic groups deemed to be inferior;Whereas, in his emails, Stephen Miller repeatedly recommended that Brietbart write articles supporting Calvin Coolidge and the Immigration Act of 1924, a law based on eugenic ideology that created a national origin quota system aimed at restricting immigration to the United States from areas other than Northern and Western Europe;Whereas the Immigration Act of 1924 prohibited all immigration from Asia, severely restricted immigration from Africa, and used outdated census data to exclude many other people who were deemed by some as inferior or undesirable, including immigrants from Southern and Eastern Europe;Whereas the Immigration Act of 1924 was strongly supported at the time by eugenicists and reflected the pervasiveness of anti-immigrant and nativist sentiment at the time;Whereas President Coolidge once wrote that, Our country must cease to be regarded as a dumping ground [for new immigrants] . . . Biological laws tell us that certain divergent people will not mix or blend;Whereas the Immigration Act of 1924 was the same law that Adolf Hitler described as a model for Nazi Germany in Mein Kampf to help make his eugenic ideology a reality;Whereas the Immigration Act of 1924 controlled American immigration policy until the passage of the Immigration and Naturalization Act of 1965, which abandoned eugenic ideology and eliminated the national origin quota system;Whereas Stephen Miller is now widely understood to direct immigration policy for the Trump administration, including support for legislative and administrative proposals that would severely reduce immigration to the United States; andWhereas Stephen Miller’s leadership position brings discredit upon the White House: Now, therefore, be itThat—(1)the House of Representatives does hereby condemn Stephen Miller for his trafficking in bigotry, hatred, and divisive political rhetoric and policies that are inconsistent with the trust and confidence placed in him as a Senior Advisor to the President; and(2)it is the sense of the House of Representatives that Stephen Miller, Senior Advisor to the President, should immediately resign from office, and if he does not resign, the President should remove him from office.